           Case 2:18-cv-01182-JCM-DJA Document 106 Filed 12/11/19 Page 1 of 4



 1   Ryan D. Yahne, Pro Hac Vice
     Benjamin J. McDonnell, Pro Hac Vice
 2
     Piskel Yahne Kovarik, PLLC
 3   522 West Riverside Ave., Suite 700
     Spokane, WA 99201
 4   Telephone: (509) 321-5930
     Facsimile: (509) 321-5935
 5   Email: ryan@pyklawyers.com
 6          ben@pyklawyers.com

 7   Counsel for Northcon, Inc.

 8   Brian W. Boschee, Nevada Bar #7612
     Donna DiMaggio, Nevada Bar #9794
 9   Holley Driggs Walch Fine
10   Wray Puzey & Thompson
     400 S. Fourth Street, 3rd Floor
11   Las Vegas, Nevada 89101
     Telephone: (702) 791-0308
12   Facsimile: (702) 791-1912
     Email: bboschee@nevadafirm.com
13           ddimaggio@nevadafirm.com
14
     Local counsel for Northcon, Inc.
15
16                                UNITED STATES DISTRICT COURT

17                                      DISTRICT OF NEVADA

18   UNITED STATES OF AMERICA, for the use Civil Action No. 2:18-cv-01182-JCM-DJA
     and benefit of WELLS CARGO, INC.,
19                                         STIPULATION AND ORDER
                    Plaintiff,             GOVERNING DISCOVERY [FRE 502(d)]
20
     v.
21
     ALPHA ENERGY AND ELECTRIC, INC., a
22   Missouri corporation, and AMERICAN
     CONTRACTORS INDEMNITY COMPANY, a
23   California corporation,
24
                   Defendants.
25   _______________________________________
     ALPHA ENERGY AND ELECTRIC, INC., a
26   Missouri Corporation,
27                 Third-Party Plaintiff,
28

                                               -1–
           Case 2:18-cv-01182-JCM-DJA Document 106 Filed 12/11/19 Page 2 of 4



 1   v.
 2
     NORTHCON, INC., an Idaho Corporation;
 3   SOUTHWESTERN CONSTRUCTION, INC., a
     Utah corporation; DOES 1 through 10; and
 4   ROE corporations 1 through 10,
 5               Third-Party Defendants.
 6
     AND ALL RELATED CASES.
 7
            Northcon, Inc. (“Northcon”), Alpha Energy and Electric, Inc. (“Alpha”), American
 8
     Contractors    Indemnity     Company      (“ACIC”),     and   Southwestern    Construction,    Inc.
 9
10   (“Southwestern”) (collectively the “Parties”), by and through their undersigned counsel, hereby

11   stipulate as follows:

12          1.      The      production   of   privileged   or   work-product   protected    documents,
13
     electronically stored information, or information, whether inadvertently or otherwise, and
14
     whether pursuant to a parties’ discovery request or informal production, should not be a waiver
15
     of the privilege or protection from discovery in this case or in any other federal or state
16
     proceeding, to the maximum extent allowed by Federal Rule of Evidence 502(d).
17
18          2.      Nothing contained in this stipulation is intended to or shall serve to limit a

19   party’s right to conduct a review of documents, ESI or information (including metadata) for
20   relevance, responsiveness and/or segregation of privileged and/or protected information before
21
     production.
22
            3.      When a producing party gives notice to receiving parties that certain documents,
23
     ESI, or information are subject to a claim of privilege or other protection, the obligations of the
24
25   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

26          4.      The Parties stipulate to entry of an order consistent with the foregoing.

27          SO STIPULATED.
28

                                                     -2–
           Case 2:18-cv-01182-JCM-DJA Document 106 Filed 12/11/19 Page 3 of 4



     Dated this 9th day of December 2019.             Dated this 15th day of October 2019.
 1
 2   PISKEL YAHNE KOVARIK, PLLC                       STRONG & HANNI

 3   /s/ Benjamin J. McDonnell                        /s/Approved for filing by Michael D. Stanger
     Ryan D. Yahne, Esq., Pro Hac Vice                Michael D. Stanger, Esq. (#8272)
 4   Benjamin J. McDonnell, Esq., Pro Hac Vice        102 South 200 East, Suite 800
     522 West Riverside Ave., Suite 700               Salt Lake City, UT 84111
 5
     Spokane, WA 99201                                Telephone: (801) 532-7080
 6   Telephone: (509) 321-5930                        Facsimile: (801) 596-1508
     Facsimile: (509) 321-5935                        Email: mstanger@strongandhanni.com
 7   Email: ryan@pyklawyers.com
            ben@pyklawyers.com                        SMITH LARSEN & WIXOM
 8                                                    1935 Village Center Circle
     Brian W. Boschee, Esq. (#7612)                   Las Vegas, NV 89134
 9
     Donna DiMaggio, Esq. (#9794)                     Telephone: (702) 252-5002
10   HOLLEY, DRIGGS, WALCH, FINE,                     Facsimile: (702) 252-5006
     WRAY, PUZEY & THOMPSON                           Email: cag@slwlaw.com
11   400 S. Fourth Street, 3rd Floor
     Las Vegas, NV 89101                              Attorneys for Southwestern Construction
12   Telephone: (702) 791-0308
     Facsimile: (702) 791-1912
13
     Email: bboschee@nevadafirm.com
14          ddimaggio@nevadafirm.com

15   Attorneys for Northcon, Inc.
16   Dated this 15th day of October 2019.             Dated this 7th day of November 2019.
17
     THE MEDRALA LAW FIRM, PLLC                       THE FAUX LAW GROUP
18
     /s/ Approved for filing by Jakub P. Medrala      /s/ Approved for filing by Jordan F. Faux
19   Jakub P. Medrala, Esq. (#12822)                  Kurt C. Faux, Esq. (#003407)
     1091 S. Cimarron Road, #A-1                      Willi H. Siepmann, Esq. (#002478)
20   Las Vegas, NV 89145                              Jordan F. Faux, Esq. (#12205)
21   Telephone: (702) 475-8884                        2625 N. Green Valley Parkway, #100
     Facsimile: (702) 938-8652                        Hendersen, NV 89014
22   Email: jmedrala@medralaw.com                     Telephone: (702) 458-5790
                                                      Facsimile: (702) 458-5794
23   Attorney for Alpha Energy and Electric, Inc.     Email: kfaux@fauxlaw.com
                                                             wsiepmann@fauxlaw.com
24                                                            jfaux@fauxlaw.com
25
                                                      Attorneys for ACIC
26
27
28

                                                    -3–
           Case 2:18-cv-01182-JCM-DJA Document 106 Filed 12/11/19 Page 4 of 4



 1                                                 ORDER
 2
            Pursuant to the stipulation of the parties, and as authorized by Federal Rule of Evidence
 3
     502(d), IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
 4
            1.      The    production   of   privileged   or   work-product     protected    documents,
 5
 6   electronically stored information, or information, whether inadvertently or otherwise, and

 7   whether pursuant to a parties’ discovery request or informal production, is not a a waiver of the

 8   privilege or protection from discovery in this case or in any other federal or state proceeding, to
 9
     the maximum extent allowed by Federal Rule of Evidence 502(d).
10
            2.      Nothing contained in this order is intended to or shall serve to limit a party’s
11
     right to conduct a review of documents, ESI or information (including metadata) for relevance,
12
     responsiveness and/or segregation of privileged and/or protected information before production.
13
14          3.      When a producing party gives notice to receiving parties that certain documents,

15   ESI, or information are subject to a claim of privilege or other protection, the obligations of the
16   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
17
     IT IS SO ORDERED.
18
19
20                                                 UNITED STATES MAGISTRATE JUDGE
21
                                                   DATED: December 12, 2019
22
23
24
25
26
27
28

                                                    -4–
